Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation "a first signal unit", “an analysis unit”, “a second acquisition unit”, “a third acquisition unit”, “an identification unit”, “a processing unit”, “a notification unit”, “a reception unit” as recited in claims 1-9, these limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
The specification provides no disclosure of a structure for limitation "a first signal unit", “an analysis unit”, “a second acquisition unit”, “a third acquisition unit”, “an identification unit”, “a processing unit”, “a notification unit”, “a reception unit” as recited in claims 1-9, either as a dedicated structure that performs the recited function or as a combination of a general purpose processor and an algorithm that enables it to perform the function. Throughout the specification, there are merely represented by labeled boxes in the figures and described only by their function within the detailed disclosure. As such, the scope of claims 1-9 cannot be determined.
Therefore, the claims 1-9 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c) Amend the written description of the specification such that it clearly links the structure,
material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim limitation "a first signal unit", “an analysis unit”, “a second acquisition unit”, “a third acquisition unit”, “an identification unit”, “a processing unit”, “a notification unit”, “a reception unit” as recited in claims 1-9, a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. And claims 1-9 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as discussed above.
The specification provides no disclosure of a structure for "a first signal unit", “an analysis unit”, “a second acquisition unit”, “a third acquisition unit”, “an identification unit”, “a processing unit”, “a notification unit”, “a reception unit” as recited in claims 1-9 either as a dedicated structure that performs the recited function or as a combination of a general purpose processor and an algorithm that enables it to perform the function. Throughout the specification, there are merely represented by labeled boxes in the figures and described only by their function within the detailed disclosure.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7 and 9-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US PGPUB 20140019907).
[Claim 1]
An apparatus comprising:
a first acquisition unit configured to acquire an image (Paragraphs 29 and 78, user previews the image collected by the camera);
an analysis unit configured to perform an analysis process on the acquired image (Paragraph 40, image information of a to be displayed image is analyzed);
a second acquisition unit configured to acquire a parameter for use in the analysis process on the image (Paragraphs 46 and 47, Whether the to-be-displayed image includes blank image information may be analyzed by detecting a pixel gradation or color saturation, and determining that image information included by adjacent pixels in the image whose gradations (or color saturations) are the same or have a difference falling within a range is the blank image information);
a third acquisition unit configured to acquire superimposition information superimposed on the acquired image (Paragraph 48, the blank image information may be image information which includes adjacent pixels in the image whose gradations (or color saturations) are the same or have a difference falling within a range and meets a preset threshold condition; 2) the blank image information is image information which is monochromatic (or has a difference falling within a preset range), not only white image information);

[Claim 2]
The apparatus according to claim 1, further comprising a notification unit configured to provide a notification regarding the identified superimposition information (Paragraphs 57-58).
[Claim 3]
The apparatus according to claim 1, wherein the identification unit identifies superimposition information that interferes with the analysis process on the image based on the acquired parameter (Paragraphs 46-48).
[Claim 4]
The apparatus according to claim 1, further comprising a reception unit configured to receive an instruction regarding the drawing of the superimposition information to be processed by the processing unit, wherein the processing unit selects the process regarding the drawing of the superimposition information based on the received instruction (Paragraphs 60-64).
[Claim 5]

[Claim 7]
The apparatus according to claim 5, wherein the processing unit changes a display position of the superimposition information identified as influencing the analysis process on the image to a position that does not influence the analysis process on the image (Paragraphs 52 and 53, figures 5a-5c).
[Claim 9]
The apparatus according to claim 1, wherein the identification unit determines that superimposition information already drawn on an image, which is an analysis process target, is superimposition information having a possibility of influencing an analysis process result of the analysis unit (Paragraph 52, If the position where the non-human-face information B or C is located is determined to be the display position of the OSD menu, the area of the human face overlapped by the OSD menu so arranged is larger than that of FIG. 5(a), as shown in FIGS. 5(b) and 5(c)., and wherein the identification unit secondarily determines that, among pieces of superimposition information primarily determined as having a possibility of influencing the analysis process result, superimposition information overlapping an image analysis range has a possibility of influencing the analysis process result of the analysis unit (Paragraph 52, As shown in FIG. 5(a), if each of the non-human-face image information A, B and C has an area and size that are not large enough to display the OSD menu, the position where the non-human-face image information A that has a largest area and a most regular shape is located is determined to 
[Claims 10-19]
These are method and computer-readable storage medium claims and are analyzed and rejected based upon apparatus claims 1-5 respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US PGPUB 20140019907) in view of Safai et al. (US PGPUB 20180328845).
[Claim 6]
Lin fails to teach wherein the processing unit deletes the superimposition information identified as influencing the analysis process on the image. However Safai teaches the analysis may be taken further by generating another image 194.  The other image 194 may include a visual image 250 of the surface 126 of the composite workpiece 128.  Graphical indicators 242, 244 may be superimposed on the visual image 250 to show an operator the location of anomalies on the composite workpiece 128, enabling the operator to remove the anomalies before continuing a manufacturing process (Paragraph 39, figure 2). Therefore taking the combined teachings of  Lin and Safai, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have the processing unit deletes the superimposition .
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360. The examiner can normally be reached Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

YOGESH K. AGGARWAL
Primary Examiner
Art Unit 2661



/YOGESH K AGGARWAL/Primary Examiner, Art Unit 2696